888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Briscoe Arthur HARRIS, II, Plaintiff-Appellant,v.Rudolph BUMGARDNER, III, Defendant-Appellee.
No. 89-7162.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Oct. 20, 1989.

Briscoe Arthur Harris II, appellant pro se.
Gregory E. Lucyk, Office of the Attorney General of Virginia, for appellee.
Before K.K. HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Briscoe Arthur Harris, II appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Harris v. Bumgardner, CA-88-644-R (W.D.Va. Apr. 26, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Harris presented certain documents for consideration for the first time on appeal.  Because the documents were neither submitted to nor considered by the district court, we cannot consider them on appeal.  Further, Harris contends on appeal that he was illegally prosecuted.  Because he raises no facts to support this argument and because it was not raised before the district court, we decline to address it